Order entered November 15, 2012




                                            In The
                                     ourt of

                                     No. 05-12-01118-CR

                           GONZALO HERNANDEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas CountY, Texas
                          Trial Court Cause No. Fll-52654-Y

                                          ORDER
       We GRANT Official Court Reporter Sharon Hazlewood’s November 13, 2012 request

for an extension of time to file the reporter’s record. The time to file the reporter’s record is

EXTENDED to December 3, 2012.



                                                     LANA MYERS
                                                     JUSTICE